DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 2016103518 (Nomura et al) in view of KR 20120029048 (Jang et al).
	Regarding Claim 1, Nomura et al shows in Figure 7, a composite substrate comprising a quadrangle heat dissipation plate 12 including a surface on which an electronic component 2 is provided (see Fig. 9), a substrate 11 in a shape of a quadrangle that has a corner part, the substrate including an opening in which the heat dissipation plate 12 is placed (see English translation, para. 0022), the heat dissipation plate 12 is arranged such that the corner part of the heat dissipation plate is rotated with respect to the corner part of the substrate.  Nomura et al fails to disclose the use of an adhesive bonding the heat dissipation plate and the substrate.  Jang et al teaches that it is known in the art to have a heat dissipation plate 50 bonded to a substrate 60 with an adhesive 70 (see English translation, film 70 can be on either side of the upper or lower 
	Regarding Claim 2, Nomura et al shows in Figure 7, wherein the heat dissipation plate 12 is rotated with respect to the corner part of the substrate by an angle substantially equal substantially equal to 45 degrees (as shown). 
	Regarding Claim 4, Nomura et al fails to disclose the substrate has fiber directions that are substantially coincident with the direction of orthogonal sides of the quadrangle.  To vary the orientation of the substrate fibers to optimize the heat dissipation of the components would have been obvious to one of ordinary skill in the art which would depend on the material of the substrate and amount heat generated by the components.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Japan 2016103518 (Nomura et al) as modified by KR 20120029048 (Jang et al) as applied to claim 1 above, and further in view of Tokido 2006/0284303.
	Regarding Claim 3, Nomura et al fails to disclose the wiring including a reinforcement unit.  Tokido teaches that it is known in the art to provide wiring on a substrate for an electronic component which includes a reinforcement area (see para. 0024).  It would have been obvious to one skilled in the art before the effective date of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/PEGGY A NEILS/Primary Examiner, Art Unit 2875